TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00690-CV



                                          A. E., Appellant

                                                   v.

                Texas Department of Family and Protective Services, Appellee


   FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT
          NO. 842, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                             MEMORANDUM OPINION


                This is an appeal from a final decree, following a bench trial, terminating the parental

rights of a mother, A.E., to her one-year-old daughter, E.M.S.E. A.E.’s court-appointed counsel has

filed a motion to withdraw and an Anders brief, concluding that the appeal is frivolous and without

merit.1 Counsel’s brief meets the requirements of Anders by presenting a professional evaluation

of the record and demonstrating that there are no arguable grounds for appeal.2 A.E. was provided

with a copy of counsel’s brief and was advised of her right to examine the appellate record and to

file a pro se brief. No pro se brief has been filed.




       1
          See Anders v. California, 386 U.S. 738, 744 (1967); see also Taylor v. Texas Dep’t of
Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied)
(applying Anders procedure in appeal from termination of parental rights).
       2
           See Anders, 386 U.S. at 744; Taylor, 160 S.W.3d at 646-47.
                At the termination hearing, the district court heard evidence tending to show that A.E.

had tested positive for methamphetamines at the time E.M.S.E. was born and had subsequently

admitted to using methamphetamines and marihuana during her pregnancy. Christie Antczak, a

caseworker for the Texas Department of Family and Protective Services (the Department), testified

that the Department had given A.E. a family-service plan, which required, among other things, that

A.E. comply with a supervised visitation plan, submit to random drug and alcohol testing, notify

the Department of any involvement with law enforcement, and keep the Department informed of

her current address and contact information. When asked if A.E. had complied with all of the

requirements, Antczak responded that she had not. Antczak also testified that she was not aware of

A.E.’s current address, observing that A.E. tended to move from “place to place.” She added that

on more than one occasion A.E. had lived in a garden shed; another time, she had resided in a “very

dirty” house that had no utilities. Antczak further testified that A.E. had last visited the child

approximately one year prior to the hearing, after which visitation was stopped based on A.E.’s

lack of progress in her service plan and threats by A.E. that she was considering suicide. Antczak

also recounted that A.E. had admitted to using methamphetamines and marihuana as recently as

four weeks prior to the termination hearing. According to Antczak, A.E. had not demonstrated any

ability to provide a home for, or take care of, E.M.S.E. Antczak testified that the Department was

recommending termination of A.E.’s parental rights and opined that termination of her parental

rights was in the child’s best interest.

                Additionally, Antczak testified that A.E. had previously had her parental rights to

another child terminated. A copy of that termination order was admitted into evidence. The order

indicated that A.E.’s rights had been terminated based in part on findings that she had “knowingly

                                                  2
placed or knowingly allowed the child to remain in conditions or surroundings which endanger the

physical or emotional well-being of the child” and “engaged in conduct or knowingly placed the

child with persons who engaged in conduct which endangers the physical or emotional well-being

of the child.”3

                  Other evidence considered by the district court included the testimony of

Randall Davis, the Chief of Police of Winters, Texas, who testified that he had been notified several

days prior to the termination hearing that A.E. was living in a vacant house. Davis added that he had

filed a complaint against A.E. that summer for criminal trespass. Davis also testified that he had

earlier responded to a domestic dispute involving A.E. and another individual while A.E. was still

pregnant with E.M.S.E. During the incident, Davis testified, A.E. had attempted to cut her wrists

with a butcher knife and razor blade. After he had subdued A.E., Davis recounted, he found

marihuana in her possession. According to Davis, A.E. told him that she had smoked marihuana

during her first pregnancy and that it had “made the baby healthier.”

                  The district court also heard evidence tending to show that E.M.S.E. currently

resides with two foster parents and her half-brother, whom the foster parents had previously adopted

after A.E.’s parental rights to that child were terminated. Antczak testified that E.M.S.E. has

special medical needs and that the child’s foster mother, who is a nurse, has been able to monitor

and address those needs. Antczak opined that E.M.S.E. was doing “outstanding” in her current

placement. The foster mother similarly testified that E.M.S.E. was doing “wonderful,” that she was

“very bonded” to the family, and that the foster parents intended to adopt her.



        3
            See Tex. Fam. Code § 161.001(1)(D), (E).

                                                 3
                 At the conclusion of the hearing, the district court granted the Department’s requested

relief and terminated A.E.’s parental rights. As specified in the termination decree, the district court

found by clear and convincing evidence that termination was in the best interest of the child and that

A.E. had: (1) engaged in conduct or knowingly placed the child with persons who engaged in

conduct which endangers the physical or emotional well-being of the child; (2) had her parent-child

relationship terminated with respect to another child based on a finding that her conduct was in

violation of section 161.001(1)(D) or (E) of the Family Code; (3) constructively abandoned the child;

and (4) failed to comply with the provisions of a court order that specifically established the actions

necessary for the parent to obtain the return of the child.4 This appeal followed.

                 Having reviewed the record and counsel’s brief, we agree that the appeal is frivolous.

We find nothing in the record that might arguably support the appeal.5 We affirm the district court’s

termination decree and grant counsel’s motion to withdraw.



                                                __________________________________________

                                                Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Affirmed

Filed: April 28, 2015




        4
            See id. § 161.001(E), (M), (N), (O).
       5
            See Anders, 386 U.S. at 741-44; Taylor, 160 S.W.3d at 646-47.

                                                   4